There are no sufficient exceptions to the rulings of the trial court to present any question to this court for consideration and review save the ruling of the court in denying the motion for a new trial on the ground of newly discovered evidence. The evidence offered on this motion, while material, was merely cumulative, and as such would not justify the trial court in setting aside the verdict of the jury nor authorize this court in reversing the case. Grissett v. State, 18 Ala. App. 675,94 So. 271.
There is no error in the record, and the judgment is affirmed.
Affirmed.